NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DISABILITY LAW CENTER OF                        No.    20-35778
ALASKA; et al.,
                                                D.C. No. 3:20-cv-00173-JMK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

KEVIN MEYER, Lieutenant Governor of
Alaska; STATE OF ALASKA, DIVISION
OF ELECTIONS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Joshua M. Kindred, District Judge, Presiding

                            Submitted August 5, 2021**
                               Anchorage, Alaska

Before: WARDLAW, MILLER, and BADE, Circuit Judges.

      Disability Law Center and other plaintiffs appeal the district court’s order

denying their motion for an affirmative preliminary injunction that would have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
required Alaska to mail absentee ballot applications to all Alaska voters in advance

of the 2020 election. Because the 2020 election has passed, we “can no longer

grant any effective relief sought in the injunction request.” Akina v. Hawaii, 835

F.3d 1003, 1010 (9th Cir. 2016) (per curiam) (citations omitted). This appeal is

thus moot. Id.

       Plaintiffs urge that this appeal presents an issue that is capable of repetition

yet evading review. Whether or not the case as a whole presents such an issue, this

appeal does not. The appeal concerns only the denial of a requested preliminary

injunction that was limited to the 2020 election. As plaintiffs acknowledge, their

claims for declaratory relief are still pending before the district court, and therefore

“dismissing the preliminary injunction appeal will not, by itself, insulate the

defendants’ practices from judicial scrutiny.” Akina, 835 F.3d at 1011.

Accordingly, the issues presented in this appeal will not evade review simply

because we dismiss this interlocutory appeal as moot. Still, “[w]e pass no

judgment on what aspects of the plaintiffs’ lawsuit continue to present a live

controversy,” Akina, 835 F.3d at 1011 n.3, and leave further proceedings to the

district court.

       DISMISSED AS MOOT.




                                           2